IN THE
TENTH COURT OF
APPEALS










 

No. 10-04-00111-CV
 
Randall Roberts and Roberts 
Publishing Company, Inc.,
                                                                      Appellants
 v.
 
Phillip Roberts,
                                                                      Appellee
 
 

From the 74th District Court
McLennan County, Texas
Trial Court # 2004-559-3
 

MEMORANDUM 
Opinion

 




            Appellants
Randall Roberts and Roberts Publishing Company, Inc. have filed a motion to
dismiss their appeal stating there is no longer an issue in controversy.  
            This
appeal is dismissed.  Tex. R. App. P. 42.1(a)(1).  Costs are taxed against Appellants.  Id. (d).
                                                                                    TOM
GRAY
                                                                                    Chief
Justice
Before Chief Justice Gray,
            Justice
Vance, and
            Justice
Reyna
Appeal dismissed
Opinion delivered and filed March 9, 2005
[CV06]